Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/01/2021.
Claims 1, 4, 12 and 17 have been amended.	
Claims 1-20 are pending.


Response to Arguments


2.	This office action has been issued in response to amendment filed 12/01/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under double patenting as will be discussed below. Accordingly, this action has been made final.

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application 
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
5.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).
6.	 Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double
patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,489,712. Although the
conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10489712
Instant Application 16693825
Claim 1:
  A method for displaying answers to a question, comprising: 

acquiring a question text; 

  retrieving N answer texts corresponding to N answers to the question, wherein N is an integer greater than one; 

  computing a question vector representing an explicit semantic analysis vector for the question text; computing an explicit semantic analysis vector for each of the N answer texts to obtain N answer vectors; 

  computing an overlap between the question vector and each of the N answer vectors to obtain a set of N measures of question-answer similarity each corresponding to a measure of similarity between the question vector and each of the N answer vectors; determining a quality score for each of the N answer texts and a quality ranking of the N answer texts based at least partially on the set of N measures of question-answer similarity; and 


Claim 1:
  A method for displaying answers to a question, comprising: 







  





  computing an overlap between a question vector associated with a question text and each of N answer vectors associated with N answer texts associated with the question text vector to obtain a set of N measures of question-answer similarity; determining a quality ranking of the N answer texts based at least partially on the set of N measures of question-answer similarity; and 



Claim 12:
  A community question-answering server, comprising: 

  an input interface configured to acquire a question text from a user; 

  a database storing N answer texts to the question, wherein N is an integer greater than one; a processing unit configured to: retrieve the N answer texts; 

  compute a question vector representing an explicit semantic analysis vector for the question text; compute an explicit semantic analysis vector for each of the N answer texts to obtain N answer vectors; 

  compute an overlap between the question vector and each of the N answer vectors to 

  an output interface for causing a display of one or more of the N answer texts on a user device in an order based on the quality ranking.
Claim 12:
A community question-answering server, comprising: 

  


  a database storing N answer texts associated with a question text associated with a question vector, wherein N is an integer greater than one; 

  





  a processing unit configured to: compute an overlap between the question vector and each 



  an output interface for causing a display of one or more of the N answer texts on a user device in an order based at least partially on the quality ranking.
Claim 17:
  A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to: 

  acquire a question text; 



  compute a question vector representing an explicit semantic analysis vector for the question text; compute an explicit semantic analysis vector for each of the N answer texts to obtain N answer vectors; 

  compute an overlap between the question vector and each of the N answer vectors to obtain a set of N measures of question-answer similarity each corresponding to a measure of similarity between the question vector and each of the N answer vectors; determine a quality score for each of the N answer texts and a quality ranking of the N answer texts based at least partially on the set of N measures of question-answer similarity; and display one or more of the N answer texts on a user interface in an order based on the quality ranking.
Claim 17:
  A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to: 









  compute an overlap between a question vector associated with a question text and each of N answer vectors associated with N answer texts associated with the question text vector to obtain a set of N measures of question-answer similarity; determine a quality ranking of the N answer texts based at least partially on the set of N measures of question-answer similarity; and display one or more of the N answer texts on a user interface in an order based at least partially on the quality ranking.





Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161